        Case 6:21-cv-00322-ADA Document 12-1 Filed 04/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


 SENSOR ELECTRONIC TECHNOLOGY, INC.,

                        Plaintiff,

         v.
                                                        Civil Action No. 6:21-CV-00322-ADA
 LITE-ON TECHNOLOGY CORPORATION,
 LITE-ON TECHNOLOGY USA, INC.,
 LITE-ON, INC., and LITE-ON TRADING USA,
 INC.,

                        Defendants.


      ORDER GRANTING AGREED MOTION FOR EXTENSION OF TIME FOR
          DEFENDANTS TO RESPOND TO PLAINTIFF’S COMPLAINT


       Upon consideration of the parties Agreed Motion for Extension of Time for Defendants to

Respond to Plaintiff’s Complaint,

       IT IS ORDERED that the motion is GRANTED, and the new response date for all

Defendants to answer or otherwise respond to Plaintiff’s Complaint is July 13, 2021.



Entered this _____ day of ______________, 2021



                                                           Honorable Alan D Albright
                                                           United States District Judge
